264 F.2d 688
Ireland Scott HOLTON, Appellant,v.UNITED STATES of America, Appellee.
No. 17342.
United States Court of Appeals Fifth Circuit.
March 12, 1959.

Thomas A. Larkin, Jacksonville, Fla., Larkin & Lewis, Jacksonville, Fla., for appellant.
E. Coleman Madsen, Asst. U.S. Atty., Jacksonville, Fla., Richard Kelly, Asst. U.S. Atty., Tampa, Fla., James L. Guilmartin, U.S. Atty., Jacksonville, Fla., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The appellant was tried under a fourcount indictment.  He was convicted of possessing a still, carrying on the business of a distiller, and possessing ten gallons of untaxed liquor.  He was acquitted of making 2850 gallons of mash.


2
The appellant urges that comments of the trial court showed bias and that questions and comments of Government counsel prejudiced the appellant, resulting in the denial of a fair trial.  We need only say, without reciting the details of the occurrences during the trial, that we do not find any basis for the inferences of bias and prejudice which the appellant would have us draw.


3
The appellant contends that the court overemphasized its instruction on the law concerning aiders and abettors.  The instruction is not overlengthy, it is not repetitious, and there is no contention made that it misstates the law.


4
Finally, the appellant asserts that the verdict of guilty of three of the counts is inconsistent with the acquittal of the other count.  The facts here shown justify the verdict as rendered.  It is not an inconsistent verdict.


5
We do not find any error.  The judgment from which the appeal is taken is


6
Affirmed.